UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6168



In Re: ROBERT LEE HOOD,

                                                         Petitioner.



             On Petition for Writ of Mandamus.   (CA-00-3)


Submitted:    May 29, 2003                  Decided:   July 11, 2003


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Lee Hood, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lee Hood petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C.A. § 2254

(West 1994 & Supp. 2002) petition.    He seeks an order from this

court directing the district court to act. Our review of the docket

sheet reveals that the district court dismissed his petition on

March 10, 2003.     Accordingly, because the district court has

recently decided Hood’s case, we deny the mandamus petition as

moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2